             Case 4:20-cv-04730-PJH Document 27 Filed 09/21/20 Page 1 of 5



     ZIMMERMAN REED LLP
 1   Caleb Marker (SBN 269721)
      E-mail: caleb.marker@zimmreed.com
 2   Flinn T. Milligan (SBN 323042)
      Email: flinn.milligan@zimmreed.com
 3   Arielle Canepa (SBN 329546)
      Email: arielle.canepa@zimmreed.com
 4   2381 Rosecrans Avenue, Suite 328
     Manhattan Beach, CA 90245
 5   (877) 500-8780 Telephone
     (877) 500-8781 Facsimile
 6
     Attorneys for Plaintiff Frederick Sims
 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
     FREDERICK SIMS, an individual, on behalf of       CASE NO.: 4:20-cv-04730-PJH
11   the general public,
                                                       Assigned to the Honorable Phyllis J. Hamilton
12                      Plaintiff,
13          v.                                         JOINT STIPULATION TO EXTEND PAGE
                                                       LIMITS AND BRIEFING SCHEDULE ON
14   OPPORTUNITY FINANCIAL, LLC, a                     DEFENDANTS’ MOTION TO DISMISS
     Delaware Company, d/b/a OPPLOANS,                 FIRST AMENDED COMPLAINT **AS
15   FINWISE BANK, a Utah Corporation, and             MODIFIED BY THE COURT**
     DOES 1-100, inclusive,                            Date Action Filed: May 11, 2020
16
                         Defendants.                   Date Removed:      July 15, 2020
17                                                     FAC Filed:         September 1, 2020
18                                                     Courtroom:         3, 3rd Floor
                                                       Trial Date:        TBD
19

20

21

22

23

24

25

26

27

28
                                                   1
       JOINT STIPULATION TO EXTEND HEARING AND BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
             Case 4:20-cv-04730-PJH Document 27 Filed 09/21/20 Page 2 of 5




 1          Plaintiff Frederick Sims (“Plaintiff”) and Defendant Opportunity Financial, LLC, and FinWise

 2   Bank (“Defendants”) (collectively “the Parties”), by the through the undersigned respective counsel,

 3   hereby stipulate and agree as follows:

 4          WHEREAS, on May 11, 2020, Plaintiff filed a complaint against Defendants in the Superior

 5   Court of California for the County of Alameda.

 6          WHEREAS, on July 15, 2020, Defendants removed the case to this Court.

 7          WHEREAS, on August 17, 2020, the Court approved the parties’ stipulation to extend the page

 8   limit for Defendants’ motion to dismiss from 25 to 35 pages.

 9          WHEREAS, on August 19, 2020, Defendants filed a motion to dismiss Plaintiff’s Complaint,

10   the hearing of Defendants’ motion currently scheduled for September 23, 2020.

11          WHEREAS, on September 1, 2020, Plaintiff filed an Amended Complaint (“FAC”), which

12   mooted the pending motion to dismiss and added new claims for relief.

13          WHEREAS, Defendants intend to move to dismiss (“Motion”) the FAC and notice a hearing

14   pursuant to Local Rule 7-2(a) on or before October 7, 2020, pursuant to a stipulation of the parties.

15          WHEREAS, to promote judicial economy and avoid duplicative briefing, OppLoans and

16   FinWise have agreed to file a single, consolidated Motion.

17          WHEREAS, Local Rule 7-3(a) requires Plaintiff to file an opposition to Defendants’ Motion not

18   more than 14 days after the filing of the Motion.

19          WHEREAS, Local Rule 7-3(c) requires Defendants’ reply brief to be filed and served not more

20   than 7 days after the opposition is due.

21          WHEREAS, given the breadth of the issues in the entitled action, complexity of the state and

22   federal law at issue, and ongoing federal rulemaking, the Parties have agreed to extensions without

23   objection and now agree that Plaintiff, as to his opposition to Defendant’s Motion, and Defendants, as

24   to their reply, shall, with the Court’s approval, be allowed additional time to file each of their respective

25   memoranda.

26          The parties agree that in light of the complex issues raised by the FAC and the fact that

27   Defendants have agreed to forego separate briefs and instead file a consolidated brief, good cause exists

28   to extend the existing page limits for the Motion.

                                                          2
       JOINT STIPULATION TO EXTEND HEARING AND BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
             Case 4:20-cv-04730-PJH Document 27 Filed 09/21/20 Page 3 of 5




 1          NOW WHEREFORE, IT IS HEREBY STIPULATED by and between the Parties, through their

 2   respective counsel and subject to approval of this Court, that:

 3      •   Defendants shall notice their anticipated Motion to Dismiss for hearing on January 6, 2021;

 4      •   Plaintiff shall file and serve his Opposition to Defendants Motion on or before November 18,

 5          2020.

 6      •   Defendants’ Reply in Support of their Motion shall be filed and served on or before

 7          December 16, 2020.

 8      •   The page limit for Defendants’ memorandum of points and authorities in support of their

 9          motion to dismiss and Plaintiffs’ opposition thereto shall be 40 pages. The page limit for

10          Defendants’ reply brief in support of their motion to dismiss shall be 30 pages. The court does

11          not permit excessive foonotes and requires that any be in the same size font as body text.

12      •   The initial case management conference in this action is continued to February 18, 2021.
            IT IS SO STIPULATED.                             ZIMMERMAN REED LLP
13

14   Date: September 18, 2020                      By:        /s/ Caleb Marker
                                                             Caleb Marker
15                                                           Flinn Milligan
                                                             Arielle Canepa
16                                                           Attorney for Plaintiff Frederick Sims
17
                                                             BUCKLEY LLP
18
     Date: September 17, 2020                      By:       /s James R. McGuire
19                                                           James R. McGuire
                                                             Lauren L. Erker
20                                                           Michael A. Rome
                                                             Attorney for Defendant
21                                                           Opportunity Financial LLC
22
                                                             HUDSON COOK
23
     Date: September 17, 2020                      By:       /s Mark Rooney
24                                                           Allen Denson
                                                             Mark Rooney
25                                                           Attorney for Defendant
                                                             FinWise Bank
26

27

28
                                                         3
       JOINT STIPULATION TO EXTEND HEARING AND BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
          Case 4:20-cv-04730-PJH Document 27 Filed 09/21/20 Page 4 of 5




 1

 2       PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     Date: September 21, 2020                     /s/ Phyllis J. Hamilton
 5                                               The Honorable Phyllis J. Hamilton
                                                 United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
     JOINT STIPULATION TO EXTEND HEARING AND BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
        Case 4:20-cv-04730-PJH Document 27 Filed 09/21/20 Page 5 of 5




                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

       Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that the concurrence in

the filing of this document has been obtained from all signatories above.


                                                        /s/ Caleb Marker
                                                             Caleb Marker




  JOINT STIPULATION TO EXTEND HEARING AND BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
